


Exhibit 10.1
INTEL CORPORATION
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INTEL CORPORATION 2006 EQUITY INCENTIVE PLAN
(for RSUs granted on or after January 23, 2015 under the Director RSU program)


1.
TERMS OF RESTRICTED STOCK UNIT

This Restricted Stock Unit Agreement (this “Agreement”), the Notice of Grant
delivered herewith (the “Notice of Grant”) and the Intel Corporation 2006 Equity
Incentive Plan (the “2006 Plan”), as such may be amended from time to time,
constitute the entire understanding between you and Intel Corporation (the
“Corporation”) regarding the Restricted Stock Units (“RSUs”) identified in your
Notice of Grant.
2.
VESTING OF RSUs

Provided that you continuously serve as a member of the Corporation’s Board of
Directors from the Grant Date specified in the Notice of Grant through each
vesting date specified in the Notice of Grant, the RSUs shall vest and be
converted into the right to receive the number of shares of the Corporation’s
Common Stock, $.001 par value (the “Common Stock”), specified in the Notice of
Grant with respect to such vesting date, except as otherwise provided in this
Agreement. If a vesting date falls on a weekend or any other day on which the
Nasdaq Stock Market ("NASDAQ") is not open, affected RSUs will vest on the next
following NASDAQ business day.
RSUs will vest to the extent provided in and in accordance with the terms of the
Notice of Grant and this Agreement. If your status as a member of the
Corporation’s Board of Directors terminates for any reason except death,
Disablement (defined below) or Retirement (defined below), prior to the vesting
dates set forth in your Notice of Grant, your unvested RSUs will be cancelled.
3.
CONVERSION INTO COMMON STOCK

Shares of Common Stock will be issued or become free of restrictions as soon as
practicable following the vesting of the RSUs, provided that you have satisfied
your tax withholding obligations as specified under Section 8 of this Agreement
and you have completed, signed and returned any documents and taken any
additional action that the Corporation deems appropriate to enable it to
accomplish the delivery of the shares of Common Stock. The shares of Common
Stock will be issued in your name (or may be issued to your executor or personal
representative, in the event of your death or Disablement), and may be effected
by recording shares on the stock records of the Corporation or by crediting
shares in an account established on your behalf with a brokerage firm or other
custodian, in each case as determined by the Corporation. In no event will the
Corporation be obligated to issue a fractional share.
Notwithstanding the foregoing, (i) the Corporation will not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any laws of the United States or your country of residence or
employment and/or may issue shares subject to any restrictive legends that, as
determined by the Corporation’s counsel, is necessary to comply with securities
or other regulatory requirements, and (ii) the date on which shares are issued
or credited to your account may include a delay in order to provide the
Corporation such time as it determines appropriate to address tax withholding
and to address other administrative matters. The number of shares of Common
Stock into which RSUs convert as specified in the Notice of Grant shall be
adjusted for stock splits and similar matters as specified in and pursuant to
the 2006 Plan.
4.
TERMINATION OF SERVICE AS DIRECTOR

Except as expressly provided otherwise in this Agreement, if your term of
service as a director of the Corporation’s Board of Directors terminates for any
reason, whether voluntarily or involuntarily, other than on account of death,
Disablement (defined below) or Retirement (defined below), all RSUs not then
vested shall be cancelled on the date of termination of service.




--------------------------------------------------------------------------------




5.
DEATH

Except as expressly provided otherwise in this Agreement, if you die during your
term of service as a member of the Corporation’s Board of Directors, your RSUs
will become one hundred percent (100%) vested.
6.
DISABLEMENT

Except as expressly provided otherwise in this Agreement, your RSUs will become
one hundred percent (100%) vested, if your service as a member of the
Corporation’s Board of Directors terminates due to your Disablement. For
purposes of this Section 6, “Disablement” will be determined in accordance with
the standards and procedures of the then-current Long Term Disability Plan
maintained by the Corporation and in the event you are not a participant in a
then-current Long Term Disability Plan maintained by the Corporation.
“Disablement” means a physical condition arising from an illness or injury,
which renders an individual incapable of performing work in any occupation, as
determined by the Corporation.
7.
RETIREMENT

Provided you are elected to serve on the Corporation’s Board of Directors at the
Corporation’s annual stockholder meeting immediately following the Grant Date,
if you retire from service as a member of the Corporation’s Board of Directors
at age 72 or more, or with at least seven (7) years of service as a member of
the Corporation’s Board of Directors, your RSUs will become one hundred percent
(100%) vested.
8.
TAX WITHHOLDING

RSUs are taxable upon vesting (as indicated in your Notice of Grant) or, if
later, the date to which you have deferred settlement of your RSUs. To the
extent required by applicable federal, state or other law, you will make
arrangements satisfactory to the Corporation for the payment and satisfaction of
any income tax, social security tax, payroll tax, social taxes, applicable
national or local taxes, or payment on account of other tax related to
withholding obligations that arise by reason of granting or vesting of RSUs or
sale of Common Stock shares from vested RSUs (whichever is applicable).
The Corporation will not be required to issue or lift any restrictions on shares
of the Common Stock pursuant to your RSUs or to recognize any purported transfer
of shares of the Common Stock until such obligations are satisfied.
Unless provided otherwise by the Committee, these obligations (if any) will be
satisfied by the Corporation withholding a number of shares of Common Stock that
would otherwise be issued under the RSUs that the Corporation determines has a
Market Value sufficient to meet the tax withholding obligations. In the event
that the Committee provides that these obligations will not be satisfied under
the method described in the previous sentence, you authorize UBS Financial
Services Inc., or any successor plan administrator, to sell a number of shares
of Common Stock that are issued under the RSUs, which the Corporation determines
is sufficient to generate an amount that meets the tax withholding obligations
plus additional shares to account for rounding and market fluctuations, and to
pay such tax withholding to the Corporation. The shares may be sold as part of a
block trade with other participants of the 2006 Plan in which all participants
receive an average price. For this purpose, "Market Value" will be calculated as
the average of the highest and lowest sales prices of the Common Stock as
reported by NASDAQ on the day your RSUs vest. The future value of the underlying
shares of Common Stock is unknown and cannot be predicted with certainty.
You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Corporation takes or any
transaction pursuant to this Section with respect to any tax withholding
obligations that arise in connection with the RSUs. The Corporation makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of the RSUs or the
subsequent sale of any of the shares of Common Stock underlying the RSUs that
vest. The Corporation does not commit and is under no obligation to structure
the RSU program to reduce or eliminate your tax liability.




--------------------------------------------------------------------------------




9.
ELECTION TO DEFER RECEIPT OF RSU SHARES



You may elect to defer receipt of shares of Common Stock relating to an RSU
beyond the vesting dates set forth in your Notice of Grant under the rules and
procedures established separately by the Corporation. That election will allow
you to defer income recognition, until the date on which your service as a
member of the Corporation’s Board of Directors terminates for any reason. Under
Internal Revenue Code Section 409A, the election to defer under this section
must be made in the calendar year prior to the year in which services related to
those RSU’s are first performed. Notwithstanding anything to the contrary in
this Agreement, shares of Common Stock will not be issued and you will not have
any rights of a stockholder in Common Stock issuable under this Agreement to the
extent that you have elected to defer the issuance and receipt of such Common
Stock. If, however, your service as a member of the Corporation’s Board of
Directors terminates prior to the vesting dates set forth in your Notice of
Grant, any shares that would not have vested on your date of termination will be
cancelled regardless of your election. Notwithstanding your election to defer
made in the calendar year prior to grant, the Corporation is not obligated to
make a grant in any future year or in any given amount and should not create an
expectation that the Corporation might make a grant in any future year or in any
given amount.
10.
RIGHTS AS A STOCKHOLDER



Your RSUs may not be otherwise transferred or assigned, pledged, hypothecated or
otherwise disposed of in any way, whether by operation of law or otherwise, and
may not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, hypothecate or otherwise dispose of your RSUs other than as
permitted above, will be void and unenforceable against the Corporation.
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and satisfaction of all
other conditions to the issuance of those shares as set forth in this Agreement.
RSUs shall not entitle you to any rights of a stockholder of Common Stock and
there are no voting or dividend rights with respect to your RSUs. RSUs shall
remain terminable pursuant to this Agreement at all times until they vest and
convert into shares.
11.
AMENDMENTS



The 2006 Plan and RSUs may be amended or altered by the Committee or the Board
of Directors of the Corporation to the extent provided in the 2006 Plan.
12.
DATA PRIVACY



You explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this document
and any other RSU grant materials (“Data”) by and among, as applicable, the
Corporation, the Subsidiary that employs you and any other Subsidiary for the
exclusive purpose of implementing, administering and managing your participation
in the 2006 Plan.


You hereby understand that the Corporation holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Corporation, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor for
the purpose of implementing, administering and managing the 2006 Plan. You
hereby understand that Data will be transferred to UBS Financial Services Inc.,
and any other third parties assisting in the implementation, administration and
management of the 2006 Plan, that these recipients may be located in your
country or elsewhere, and that the recipient’s country (e.g., the United States)
may have different data privacy laws and protections than your country. You
hereby understand that you may request a list with the names and addresses of
any potential recipients of the Data by contacting your local human resources
representative. You authorize the Corporation, UBS Financial Services Inc., and
any other possible recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the exclusive purpose of implementing,
administering and managing your participation in the 2006 Plan, including any
requisite transfer of such Data as may be required to another broker or other
third party with whom you may elect to deposit any shares of Common Stock
acquired under your RSUs. You




--------------------------------------------------------------------------------




hereby understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the 2006 Plan. You hereby
understand that you may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative.


Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service and career with the Subsidiary that
employs you will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Corporation would not be able
to grant you RSUs or other equity awards or administer or maintain such awards.
Therefore, you hereby understand that refusing or withdrawing your consent may
affect your ability to participate in the 2006 Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you hereby
understand that you may contact the human resources representative responsible
for your country at the local or regional level.


13.
THE 2006 PLAN AND OTHER TERMS; OTHER MATTERS



(a)
Certain capitalized terms used in this Agreement are defined in the 2006 Plan.
Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by this Agreement and your Notice of Grant. You hereby acknowledge
that a copy of the 2006 Plan has been made available to you.

The grant of RSUs to you in any one year, or at any time, does not obligate the
Corporation to make a grant in any future year or in any given amount and should
not create an expectation that the Corporation might make a grant in any future
year or in any given amount.
(b)
To the extent that the grant of RSUs refers to the Common Stock of Intel
Corporation, and as required by the laws of your country of residence, only
authorized but unissued shares thereof will be utilized for delivery upon
vesting in accord with the terms hereof.

(c)
Notwithstanding any other provision of this Agreement, if any changes in law or
the financial or tax accounting rules applicable to the RSUs covered by this
Agreement will occur, the Corporation may, in its sole discretion, (1) modify
this Agreement to impose such restrictions or procedures with respect to the
RSUs (whether vested or unvested), the shares issued or issuable pursuant to the
RSUs and/or any proceeds or payments from or relating to such shares as it
determines to be necessary or appropriate to comply with applicable law or to
address, comply with or offset the economic effect to the Corporation of any
accounting or administrative matters relating thereto, or (2) cancel and cause a
forfeiture with respect to any unvested RSUs at the time of such determination.

(d)
Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock of Intel Corporation, a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the RSUs granted hereunder will be brought in the state or federal courts of
competent jurisdiction in the State of California.

(e)
Copies of Intel Corporation's Annual Report to Stockholders for its latest
fiscal year and Intel Corporation's latest quarterly report are available,
without charge, at the Corporation's business office.







